Name: Commission Regulation (EC) No 595/2001 of 27 March 2001 derogating from Regulation (EC) No 174/1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: European Union law;  international trade;  trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32001R0595Commission Regulation (EC) No 595/2001 of 27 March 2001 derogating from Regulation (EC) No 174/1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 088 , 28/03/2001 P. 0010 - 0010Commission Regulation (EC) No 595/2001of 27 March 2001derogating from Regulation (EC) No 174/1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the markets in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 30(1) thereof,Whereas:(1) Article 20a of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(3), as last amended by Regulation (EC) No 2884/2000(4), lays down the rules for administering the milk powder quota for imports into the Dominican Republic under the Memorandum of Understanding between the European Community and the Dominican Republic, approved by Council Decision 98/486/EC(5). As a result of difficulties with the application of that Memorandum in the Dominican Republic, the application period from 1 July 2001 to 30 June 2002 should be postponed.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1By way of derogation from Article 20a(7) of Regulation (EC) No 174/1999, for the period from 1 July 2001 to 30 June 2002, licence applications shall be lodged from 1 to 10 May 2001.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 333, 27.12.2000, p. 76.(5) OJ L 218, 6.8.1998, p. 45.